
	
		II
		112th CONGRESS
		2d Session
		S. 2184
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2012
			Mr. Kerry (for himself,
			 Ms. Snowe, Mr.
			 Rockefeller, Mr. Whitehouse,
			 and Mr. Brown of Massachusetts)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To provide exclusive funding to support fisheries and the
		  communities that rely upon them, to clear unnecessary regulatory burdens and
		  streamline Federal fisheries management, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fisheries Investment and
			 Regulatory Relief Act of 2012.
		2.DefinitionsSection 2(a) of the Act of August 11, 1939
			 (commonly known as the Saltonstall-Kennedy Act) (15 U.S.C.
			 713c–3(a)), is amended—
			(1)by redesignating
			 paragraph (1) as paragraph (2);
			(2)by inserting
			 before paragraph (2), as redesignated, the following:
				
					(1)The term
				fishery investment committee means a committee of a regional
				fishery management council established under subsection
				(c)(1).
					;
			(3)by redesignating
			 paragraphs (2), (3), (4), and (5) as paragraphs (4), (5), (6), and (7),
			 respectively;
			(4)by inserting
			 before paragraph (4), as redesignated, the following:
				
					(3)The term
				regional fishery investment plan means a plan developed by a
				fishery investment committee under subsection
				(c)(2).
					;
				and
			(5)by adding at the
			 end the following:
				
					(8)The applicable
				definition under section 3 of the Magnuson-Stevens Fishery Conservation and
				Management Act (16 U.S.C. 1802), shall apply to any term used in this Act that
				is not defined under this
				subsection.
					.
			3.Regional
			 fisheries investment grant program
			(a)Regional
			 Fisheries Investment Grant Program and Fishery Investment
			 PlansSection 2 of the Act of August 11, 1939 (commonly known as
			 the Saltonstall-Kennedy Act) (15 U.S.C. 713c–3), is amended by
			 amending subsection (c) to read as follows:
				
					(c)Strengthening
				Regional Fisheries Management
						(1)Fishery
				investment committees
							(A)EstablishmentEach
				Council shall establish and maintain, under the authority of section 302(g) of
				the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.
				1852(g)), a fishery investment committee. Each fishery investment committee
				shall be comprised of not more than 13 individuals.
							(B)AuthorityEach
				fishery investment committee shall—
								(i)develop a
				regional fishery investment plan under subsection (c)(2);
								(ii)review grant
				applications and projects to implement its regional fishery investment plan;
				and
								(iii)make
				recommendations, based on its findings, to the Council on grant applications
				and projects to implement its regional fishery investment plan.
								(C)Membership
								(i)QualificationsEach
				member of a fishery investment committee shall be an individual who, by reason
				of the individual's occupational experience or other experience, scientific
				expertise, or training, is knowledgeable of the conservation and management of,
				or the commercial or recreational catch of, the fishery resources of the
				geographical area concerned.
								(ii)NominationsEach
				member of a fishery investment committee—
									(I)shall be
				nominated and elected by the applicable Council during a public meeting of the
				Council;
									(II)shall serve for
				a 3 year term; and
									(III)may be
				re-elected for an additional 3 year consecutive term.
									(iii)Conflicts of
				interestA member of a fishery investment committee shall recuse
				himself or herself from considering any grant application that the member has a
				financial interest that would require disclosure under section 302(j)(2) of the
				Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.
				1852(j)(2)).
								(D)CompositionEach
				fishery investment committee shall be multi-disciplinary, reflect the
				geographic balance of the Council, and include at least 1 representative
				of—
								(i)the commercial
				fishing community;
								(ii)the private
				recreational angling community;
								(iii)the for-profit
				charter fishing community;
								(iv)the public
				interest in marine conservation who—
									(I)does not derive
				an annual income from commercial or recreational fishing; and
									(II)is not employed
				by any person who derives an annual income from commercial or recreational
				fishing;
									(v)each State
				government in the region;
								(vi)relevant
				interstate commissions;
								(vii)federally
				recognized tribes, where applicable; and
								(viii)research
				institutions.
								(2)Regional
				Fishery Investment PlansEach fishery investment committee shall
				develop a regional fishery investment plan that identifies critical research,
				conservation, and management needs and corresponding actions to facilitate
				rebuilding and maintaining healthy fish populations and sustainable fisheries
				over a 5 year period. Each plan shall—
							(A)be consistent
				with the current 5 year research priority plans developed under section
				302(h)(7) of the Magnuson-Stevens Fishery Conservation and Management Act (16
				U.S.C. 1852(h)(7));
							(B)include areas of
				investment that are critical for rebuilding and maintaining healthy United
				States fish populations and promoting sustainable fisheries, including—
								(i)stock surveys,
				stock assessments and analysis, and cooperative fishery research, in
				conjunction with NOAA, involving fishery participants, academic institutions,
				and other interested parties;
								(ii)efforts to
				improve the collection and accuracy of fishery catch data, including—
									(I)expanding the use
				of, and research and development on, catch monitoring and reporting programs
				and technology, both at-sea and shoreside, including the use of electronic
				monitoring devices and satellite tracking systems; and
									(II)improving data
				collection for recreational fisheries, including improvements to the Marine
				Recreational Fishery Statistics Survey in accordance with section 401(g)(3) of
				the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.
				1881(g)(3));
									(iii)analyzing the
				social and economic impacts of fishery management decisions;
								(iv)providing
				financial assistance to, and investment in, fishermen and fishing communities
				through—
									(I)fishing capacity
				reduction, including vessel, permit, and gear buybacks; and
									(II)investment in
				permit banks or trusts and other entities, including community fishing
				associations and projects designed to help sustain fishery dependent
				communities and small-scale fisheries;
									(v)development of
				methods or technologies to improve the quality and value of fish landed;
								(vi)research and
				development of conservation engineering technologies and methods in both
				commercial and recreational fisheries; and
								(vii)habitat
				restoration and protection;
								(C)be revised by the
				regional fishery investment committee and approved by the Council at least once
				every 5 years;
							(D)be submitted to
				the Secretary for review to ensure the plan is consistent with the requirements
				of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801
				et seq.), and this section;
							(E)be published in
				the Federal Register and made available for public comment; and
							(F)become effective
				not later than 60 days after the date of receipt unless the Secretary makes a
				negative consistency finding.
							(3)Negative
				consistency findingIf the Secretary makes a negative consistency
				finding under paragraph (2)(F), each portion of the plan that is the subject of
				the negative consistency finding shall not be effective until it is made
				consistent by the regional fishery investment committee and the Council.
						(4)Regional
				Fishery Investment Grant ProgramNot later than 30 days after the
				date of enactment of the Fisheries Investment
				and Regulatory Relief Act of 2012, the Secretary shall establish
				an annual competitive grant program to provide funds for projects, activities,
				and research that advance the regional priorities that are included in the
				regional fishery investment plans.
							(A)Eligible
				recipientsState, Federal, regional, or private entities or
				persons shall be eligible for funding with preference given to public-private
				partnerships.
							(B)AwardsThe
				Secretary may only award a grant for a project, activity, or research
				that—
								(i)implements
				regional fishery investment plans; and
								(ii)has been
				recommended for funding by the respective regional fishery investment committee
				and approved by the
				Council.
								.
			(b)National
			 Fisheries Investment ProgramSection 2(d) of the Act of August
			 11, 1939 (commonly known as the Saltonstall-Kennedy Act) (15
			 U.S.C. 713c–3(d)), is amended—
				(1)in paragraph (1),
			 by striking research and development addressed to such aspects of United
			 States fisheries (including, but not limited to, harvesting, processing,
			 marketing, and associated infrastructures) if not adequately covered by
			 projects assisted under subsection (c), as the Secretary deems
			 appropriate and inserting fisheries research and investment that
			 supports rebuilding and maintaining healthy United States fish populations and
			 promotes sustainable fisheries. The program shall address fisheries needs and
			 problems described under subsection (e)(1)(B).; and
				(2)in paragraph
			 (2)—
					(A)by striking
			 , after consultation with appropriate representatives of the fishing
			 industry,;
					(B)by striking
			 Merchant Marine and Fisheries and inserting Natural
			 Resources;
					(C)in subparagraph
			 (A), by striking development goals and funding priorities under
			 paragraph (1) and inserting investment
			 priorities;
					(D)in subparagraph
			 (B), by striking all pending projects assisted under subsection
			 (c) and all that follows and inserting the projects funded by
			 the Secretary under this subsection; and; and
					(E)in subparagraph
			 (C), by striking each project assisted and all that follows and
			 inserting how well the project met the fisheries needs described in
			 subsection (e)(1)..
					(c)Division of
			 resourcesSection 2(e) of the Act of August 11, 1939 (commonly
			 known as the Saltonstall-Kennedy Act) (15 U.S.C. 713c–3(e)), is
			 amended—
				(1)by striking
			 moneys each place it appears and inserting
			 monies;
				(2)by striking
			 purpose of promoting and inserting purposes of investing
			 in;
				(3)by inserting
			 or diverted following shall be transferred;
			 and
				(4)by striking
			 subparagraph (A) and all the follows, and inserting the following:
					
						(A)The Secretary
				shall allocate 70 percent of these funds available at the beginning of each
				fiscal year to the 8 Council regions and the Secretary in accordance with the
				following formula pursuant to subsection (c):
							(i)One half
				allocated equally among the Council regions.
							(ii)One half
				allocated proportionally among the Council regions based on the combined
				economic impact of commercial landings and recreational fishing in each
				region.
							(B)20 percent of
				these funds shall be available to the Secretary under subsection (d) for
				projects addressing fisheries needs and problems, as identified by the
				Secretary, as follows:
							(i)Up to one fifth
				shall be allocated to, and apportioned as the Secretary deems appropriate
				among, the Atlantic States Marine Fisheries Commission, the Gulf States Marine
				Fisheries Commission, and the Pacific States Marine Fisheries
				Commission.
							(ii)Up to one fifth
				shall be allocated to seafood promotion and sustainable certification
				efforts.
							(iii)Up to one fifth
				shall be allocated to improve fisheries management through research, monitoring
				or evaluation, and modification of regulations and procedures.
							(iv)Up to one fifth
				shall be allocated to fisheries disasters, and shoreside infrastructure and
				access needs.
							(v)Up to one fifth
				shall be allocated to other special needs, including management of highly
				migratory species and international fisheries.
							(C)Any amounts
				remaining after the annual fiscal year allocations made pursuant to
				subparagraph (B) shall remain available to the Secretary without fiscal year
				limitation for future such allocations.
						(2)LimitationNot
				more than 10 percent of these funds may be used to offset receipts for the
				National Oceanic and Atmospheric Administration’s Operations, Research, and
				Facilities account.
						(3)Annual
				notificationThe Secretary shall notify annually each Council of
				funds available for grants in its region.
						(4)Administrative
				costsPrior to the allocation of funds under paragraph (1), the
				Secretary—
							(A)may reserve up to
				3 percent of the funds available in a fiscal year for the administration of the
				grant program; and
							(B)shall distribute
				3 percent of the funds available in a fiscal year equally among each of the 8
				Councils for the development and implementation of fishery investment plans and
				grant review.
							(5)Maintenance of
				effortExcept as provided in paragraph (2), the Secretary may not
				reduce or eliminate funding for any research, survey, monitoring, or assessment
				activities necessary to meet the conservation and management requirements of
				the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et
				seq.) as a result of funding provided under this
				section.
						.
				4.Focusing assets
			 for improved fisheries outcomesSection 2(b) of the Act of August 11, 1939
			 (commonly known as the Saltonstall-Kennedy Act) (15 U.S.C.
			 713c–3(b)), is amended—
			(1)by striking
			 (1);
			(2)by striking
			 and ending on June 30, 1957,;
			(3)by striking
			 moneys the first place it appears and inserting
			 monies; and
			(4)by striking
			 shall be maintained in a separate fund only for and all that
			 follows and inserting and shall only be used for the purposes described
			 under subsection (c)..
			5.Regulation and
			 procedure streamlining
			(a)In
			 generalFor the 2 fiscal years following the date of enactment of
			 this Act, the Secretary of Commerce shall use funds available under section
			 2(e)(2) of the Act of August 11, 1939 (commonly known as the
			 Saltonstall-Kennedy Act) (15 U.S.C. 713c–3), to conduct a review
			 of the regulations and procedures used to implement title III of the
			 Magnuson-Stevens Fishery Conservation and Management Act (90 Stat. 346).
			(b)Review
			 requirementsThe review under subsection (a) shall—
				(1)identify
			 redundant and inefficient regulations and procedures;
				(2)make
			 recommendations for streamlining such regulations and procedures, including
			 recommendations to eliminate unnecessary paperwork, reduce bureaucratic
			 restrictions, and speed the inclusion of new information into management
			 decisions; and
				(3)ensure that any
			 recommended modifications to regulations or procedures are consistent with the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et
			 seq.), and any other applicable law.
				6.Promulgation of
			 regulationsNot later than 90
			 days after the date of enactment of this Act, the Secretary shall promulgate
			 regulations to implement the requirements of this Act.
		
